DETAILED ACTION
 	 	Claims 1-13 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 11/27/2019 are accepted by the examiner.
Priority
 	The application is filed on 11/27/2019 and claims priority of provisional application 62/772,955 filed on 11/29/2018. 
Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Independent claim 13 is rejected under 35 U.S.C. 101 as being non-statutory. For example, claim 13 recites “A system comprising a processing system that implements an individualized medicine system …a processor on one or more blockchain node…transmitting the at least one subset of the data to a user device” in which claimed elements such as “blockchain node” could be construed by an ordinary skilled in the art as being software capable of performing claimed functions. Further, the data is transmitted to a “user device” and thus, it is not a component of the system. 
 	

 	In other words, the claimed system is not implemented and/or embodied on a physical hardware (i.e. memory, hardware processor or the like) and thus, the claimed invention is directed to non-statutory subject matter.
				Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-2, 4-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kshepakaran et al. (US 20170364637 A1, hereinafter, Kshepakaran) in view of Wachira et al. (US 20190214119 A1, hereinafter, Wachira).
 	Regarding claim 1, Kshepakaran discloses a computer-implemented method, comprising: 
 	authenticating, by a first server device comprising a first one or more processor, an identity of a set of users of an individualized medicine application executing on a second server device (Paragraphs 0338-0340: HIPAA regulated access control to personal health records including user of User authentication and security systems (passwords, biometrics, hash algorithms); 
 	receiving, by the second server device comprising a second one or more processor, a request to generate enrollment data from a first computing device corresponding to an authenticated enrollment user profile representing an enrollment 
 	wherein the set of enrollment data corresponds to a personalized therapy (Paragraphs 0189-0190: personalizing and optimizing a medication regime for a patient where user/patient’s a profile is registered); 
 	receiving, by the second server device, a personalized therapy order request from the first computing device corresponding to an authenticated order user profile (Paragraphs 0349-0353: enabling reminders and accordingly notification is sent about refilling of the prescription); 
 	receiving, by the second server device, a therapy order request to a second computing device corresponding to an authenticated manufacturing scheduler user profile representing a manufacturing site scheduler (Paragraph 0349: showing dash board of individual medication 3110, an ability to track refills 3108, store images 3112 (e.g., of a pill, or directions, etc.), schedule for taking medication); 
 	receiving, by the second server device, an approved therapy order request from the second computing device corresponding to [an authenticated senior manufacturing site user profile] (Paragraphs 0039, 0109, 0130: displaying the doctor suggested values.. a medications interface to track and systematically notify connected interested parties of adherence to medication plans and sharing and alerting to second person users in which the first person user approves access and/or notifications); and 

 	Kshepakaran does not explicitly state but Wachira from the same or similar fields of endeavor teaches an authenticated senior manufacturing site user profile (Wachira Paragraphs 0036, 0003, 0063: From the pharmacy, a patient at a minimum is able to obtain at least one prescription for medication.. …pharmacists to support their customers for pharmaceutical industry drug delivery. Personalized reminder planner/scheduler sends a reminder through patients interface/web browser)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an authenticated senior manufacturing site user profile as taught by Wachira in the teachings of Kshepakaran for the advantage of generating a regime planner from the personalized medication regime for the patient via the user interface; and forwarding a reminder to the patient to take the prescribed one or more medications from the generated regime planner via the user interface (Wachira Abstract).
 	Regarding claim 2, the combination of Kshepakaran and Wachira discloses a method according to claim 2,2. The computer-implemented method of claim 1, further comprising receiving, by a chain of custody and identification module employed by the second server device, a set of chain of custody event data or a set of chain of identity event data (Kshepakaran Paragraph 0198: transfer a managed account to another 
 	wherein the set of chain of custody event data corresponds to a custody transfer of the personalized therapy or unfinished personalized therapy, and wherein the set of chain of identity event data corresponds to a change of custodial identity of the personalized therapy or unfinished personalized therapy (Kshepakaran Paragraph 0198: All the previously captured and/or received personal health history data of the previously managed user, can be already transferred to the new account and the transferred child user can then be given full access to any, and/or all of the personal health and/or medical history of the child user, which was previously captured and/or received with respect to the child in the managed user's record of the user manager parent or guardian that was previously managing the user). 
  	Regarding claim 4, the combination of Kshepakaran and Wachira discloses the computer-implemented method of claim 1, further comprising communicatively coupling one or more blockchain node to the first server device, the first computing device, and the second computing device via a first network component (Kshepakaran, Paragraph 0142: capturing and organizing, e.g., electronically various medical data records using blockchain, for example). 
Regarding claim 5, the combination of Kshepakaran and Wachira discloses the computer-implemented method of claim 1, further comprising communicatively coupling one or more blockchain node to the first server device via a first network component that is different than a second network component, wherein the second network component communicatively couples the first server device, the first computing device, and the second computing device (Wachira, Paragraph 0076-0077: providing  identity verification for cloud consumers and tasks…. Where workloads and functions which may be provided from this layer include: transaction data capture 491; blockchain computation 492; data analytics processing 493;
 	Regarding claim 6, the combination of Kshepakaran and Wachira discloses computer-implemented method of claim 1, wherein the first server device executes user management, role management, permission management, or role to permission management operations associated with the individualized medicine application (Kshepakaran Paragraphs 0177, 0255, 0299: facilitate managing user permissions and privileges for access to data via the exemplary ICmed platform). 
 	Regarding claim 7, the combination of Kshepakaran and Wachira discloses the computer-implemented method of claim 1, wherein the second server device: generates identity data corresponding to one or more user profile of the individualized medicine application; generates a role corresponding to the user profile (Kshepakaran, Paragraphs 0006-0007: sharing health related data where the first person user is a parent or guardian, to a computing device of the at least one second person user, wherein the at least one second person user is a child); 

	Regarding claim 10, the combination of Kshepakaran and Wachira discloses the computer-implemented method of claim 1, wherein the first server device stores a set of user credentials and group data corresponding to a set of user profiles (Kshepakaran Paragraphs 0057, 0340: medical history for user(e.g. a first user), or other users that have been connected to profile (e.g., second users) where user authentication includes passwords, biometrics, hash algorithms). 
8.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kshepakaran et al. (US 20170364637 A1, hereinafter, Kshepakaran).
	Regarding claim 12, Kshepakaran discloses a computer-implemented method, comprising: accessing, by a user device, an individualized medicine system operatively coupled to a processor; transmitting, by the user device, a query request to the individualized analytics system (Paragraphs 0334, 0185: Continually updating capturing 
 	to perform [a chain of identity analysis or chain of custody analysis] (Paragraph 0184: information for an elderly parent, or for a child's medical condition may be shared automatically to the user, which may be serving as a care provider of their elderly parent or child, whose personal medical information has been shared to the user, or for whom the user manages the personal health information therefor); 
 	receiving, from the individualized analytics system, chain of identity data or chain of custody data; and outputting, by a user interface of the user device, the chain of identity data or the chain of custody data (Paragraphs 0178, 0175-0176, 0196-0198: the family tree data can be captured in the form of a relational database, in another exemplary embodiment a graph database of family members can be stored in the form of a graph with nodes and relationship linkages or links), 
 	wherein a display module of the user interface is effective to: render at least one of text data, video data, image data, or audio data associated with the chain of identity data or the chain of custody data (Paragraphs 0132-0133,  0167: allow entering pictures, videos, and/or other personal health content into the personal health history feed.. which can display an interface as shown in FIG. 4B, and may receive typed textual data, and/or received data by voice recognition, and/or image content (see FIG. 4C for further details) such as pictures and/or video content data can be uploaded). 

 	Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kshepakaran in order to enable selectable data sharing, escalated alerting, and collaboration of health records (Kshepakaran, Paragraph 0178, Abstract)
 	 Regarding claim 12, Kshepakaran discloses a system comprising a processing system that implements an individualized medicine system comprising: curating personalized medicine data associated with an individualized medicine application operatively coupled to a processor on one or more blockchain node (Kshepakaran, Paragraph 0142: capturing and organizing, e.g., electronically various medical data records using blockchain, for example), 
 	wherein the personalized medicine data comprises chain of identity event data and chain of custody event data (Paragraphs 0184, 0196-0198: information for an elderly parent, or for a child's medical condition may be shared automatically to the user, which may be serving as a care provider of their elderly parent or child, whose 
 	receiving a request from an authenticated user profile to perform [a chain of identity analysis or chain of custody analysis] associated with the chain of identity event data or the chain of custody event data respectively (Paragraphs 0178, 0150, 0152: My Connections module denoting a "Managed Profile" this is a profile established by the user to track information of another person, e.g. a managed profile for a child that will be handed over when age 18, etc., e.g. a profile started for a family member to save the family member user the task of setup; example invitations can be sent to connect with users); 
 	accessing at least one subset of the chain of identity event data or the chain of custody event data stored on the one or more blockchain node based on the request (Paragraphs 0153-0154, 0039: screen can display various choices 1310 and can be configured to allow receipt from a user selection of any of a plurality of mood indications that can be provided and can permit capturing further data about the user, such as, e.g., a user's mental health…allowing viewing by a time period, such as, e.g., but not limited to, a week, month, year, etc., as well as ability to select total cholesterol, or any subsets (LDL, HDL, TRL),); and transmitting the at least one subset of the data to a user device (Paragraphs 0108, 0109: analysis, viewing, reporting, alerting, notification subsist where providing health information includes health data captured along with a time period, and preserving an archive of past captured data into a health data database). 

 	Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kshepakaran in order to enable selectable data sharing, escalated alerting, and collaboration of health records (Kshepakaran, Paragraph 0178, Abstract).

	 				Examiner Notes 
9.	The Examiner notes that the limitations/features in independent claims 1, 12, and 13 appears to recite different subject matters of claimed invention. Therefore, claims 1, 12, and 13 are directed to different embodiments as the scope of aforesaid claims has changed. In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to incorporate same limitations/features across all independent claims i.e. claims 1, 12, and 13 respectively. For example, claims 12-13 can be rewritten including at least all the limitations of independent claim 1. Alternatively, claims 12-13 can be canceled.


Allowable Subject Matter 
10.	Claims 3, 8-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion

11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kinsey, II et al.   (US 20140136259 A1) discloses a customer purchases an appointment for a service from another customer that has the appointment scheduled with a merchant providing the service.
Knox (US 20200364588 A1) discloses methods for creating an ad hoc pervasive computing environment comprised of an inference recommendation engine coupled to commodity devices and sensors that passively collect human activity and behavioral data.
12.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover, with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498